Citation Nr: 0608682	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  00-25 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
removal of a bone cyst, left thigh scar, currently rated as 
10 percent disabling. 

2.  Entitlement to an increased evaluation for residuals of 
removal of a bone cyst, mild chronic strain left hip and left 
thigh, currently rated as 10 percent disabling, from an 
initial grant of service connection.

3.  Entitlement to an initial compensable evaluation for 
residuals of removal of a bone cyst, left thigh numbness 
associated with lateral cutaneous nerve.

4.  Entitlement to an increased evaluation for chronic 
anxiety with depression, currently rated as 30 percent 
disabling.

5.  Entitlement to an increased evaluation for tension 
headaches, currently rated as 10 percent disabling.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The veteran had periods of active military service from April 
1959 to April 1962 and from June 1962 to June 1979.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions rendered by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The issues of entitlement to increased evaluation for chronic 
anxiety with depression, entitlement to an increased 
evaluation for tension headaches, and entitlement to an 
initial compensable evaluation for residuals of removal of a 
bone cyst, left thigh numbness associated with lateral 
cutaneous nerve, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  A left thigh scar is manifested by subjective complaints 
of pain, tenderness, and numbness and objective findings of a 
well healed, superficial, and non-adherent 9 inch scar; this 
equates to a superficial scar that is painful or tender on 
examination.

2.  The veteran's residuals of mild chronic strain left hip 
and left thigh are manifested by subjective complaints of 
left hip and thigh pain, limitation of left hip range of 
motion, mild chronic strain, and mild functional loss; this 
equates to malunion of the femur with slight knee or hip 
disability.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for residuals of removal of a bone cyst, left thigh 
scar, are not met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. Part 4, §§ 3.159, 4.1, 
4.7, 4.118, Diagnostic Code 7804 (2002 & 2005).

2.  The schedular criteria for an initial rating in excess of 
10 percent for residuals of removal of a bone cyst, mild 
chronic strain left hip and left thigh, are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5255 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Increased Evaluations - Residuals of 
Removal of a Left Thigh Bone Cyst 

Left Thigh Scar

The veteran's left thigh scar residuals are currently rated 
as 10 percent disabling under Diagnostic Code 7804.  During 
the pendency of this appeal, the schedule for rating skin 
disorders (including scars) was revised effective on August 
30, 2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  The 
changed regulation may not be applied prior to the effective 
date.  See 38 U.S.C.A. § 5110(g) (West 2002).  The veteran 
has been provided the revised rating criteria in the October 
2005 Supplemental Statement of the Case.  Therefore, the 
Board may proceed with a decision on the merits of this 
appeal, with consideration of the original and revised 
regulations, without prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-394 (1993).

An October 1999 VA examination noted that the veteran's left 
thigh scar measured 10 inches and was mildly tender, 
stretched, and adherent to the underlying subcutaneous area.  
An April 2003 VA examination report indicated that the 
veteran's left thigh scar measured 21 centimeters and 
included descriptions of the scar as deep and keloid.  The 
most current VA examination report, dated in July 2005, 
however, shows objective findings of a 9 inch scar on the 
veteran's left thigh with some minimal indentation at the top 
of the scar.  It was further noted that the scar was 
superficial, well healed, showed no adherence to the 
underlying tissue, and did not exhibit keloid formation or 
inflammation.  

In this case, a preponderance of the competent medical 
evidence of record does not show that the veteran suffers 
from a left thigh scar that is unstable, poorly nourished, 
deep, affects an area exceeding 12 inches, or causes 
limitation of function or motion of the left thigh.  
Consequently, the Board finds that the evidence does not show 
that the veteran's service-connected left thigh scar 
residuals warrant an evaluation in excess of 10 percent under 
any version of 38 C.F.R. § 4.118.  See 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7801-7804 (2002 & 2005). 

Mild Chronic Strain - Left Hip and Left Thigh

An October 2005 rating decision assigned a separate 10 
percent rating under 38 C.F.R. § 4.118, Diagnostic Code 5255, 
effective from November 9, 2004, for mild chronic strain left 
hip and left thigh as a residual of removal of a bone cyst.  
The Board finds that the evidence does not support the 
assignment of increased ratings under any of the pertinent 
rating criteria and does not support assigning different 
percentage disability ratings (a "staged" rating) during the 
time period in question.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  

Diagnostic Code 5255, impairment of the femur, provides 
ratings of 10, 20, and 30 percent for malunion with slight, 
moderate, or severe knee or hip disability, respectively.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5255 (2005).

The Board is not free to ignore the effects of pain.  An 
evaluation of any musculoskeletal disability must include 
consideration of the veteran's ability to engage in ordinary 
activities, including employment, and of impairment of 
function due to such factors as pain on motion, weakened 
movement, excess fatigability, diminished endurance, or 
incoordination.  See 38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 
(2005); DeLuca v. Brown, 8 Vet. App. 202 (1995).  In the July 
2005 VA examination report, the examiner indicated that the 
veteran did not suffer additional limitation of motion with 
repetitive motion.  After considering the effects of the 
pain, tenderness, weakness, and limitation of function, as 
described in the records of examination and treatment, the 
Board concludes that the disabling effects of the pain alone 
do not meet or more nearly approximate the criteria for a 
rating in excess of 10 percent under 38 C.F.R. §§ 4.10, 4.40, 
4.45, 4.59 (2005); DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The Board finds that the veteran's left hip and thigh 
disability residuals do not meet or more nearly approximate 
the rating criteria for an increased rating.  See 38 C.F.R. 
Part 4, §§ 4.7, 4.71a, Diagnostic Code 5255 (2005).  While an 
October 1999 VA examination report noted that the veteran 
suffered from moderate functional impairment and a residual 
deficit of pain, VA examination reports dated in April 2003 
and July 2005 specifically indicated that the veteran 
suffered from mild functional loss due to pain and decreased 
range of motion as well as mild chronic strain of the left 
hip and thigh.  Further, the April 2003 VA examination report 
showed that the veteran exhibited full strength and sensory 
findings in his left lower extremity as well as listed the 
veteran's left hip range of motion results as flexion - 105 
degrees, extension - 10 degrees, and abduction - 25 degrees.           

A preponderance of the competent medical evidence of record 
does not show that the veteran's service-connected left hip 
and thigh symptomatology involves malunion of the femur with 
moderate knee or hip disability (Diagnostic Code 5255), 
ankylosis of the hip (Diagnostic Code 5250), limitation of 
flexion of the thigh to 30 percent (Diagnostic Code 5252), 
impairment of the thigh with limitation of abduction motion 
lost beyond 10 degrees (Diagnostic Code 5253), or flail joint 
of the hip (Diagnostic Code 5254).  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5250-5255 (2005).  Consequently, the Board 
finds that evidence of record does not support the assignment 
of a rating in excess of 10 percent for the veteran's 
service-connected disability residuals of mild chronic strain 
left hip and left thigh.  

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

In the present case, a substantially complete application for 
the veteran's increased rating claim was received in 1999.  
In a December 1999 rating decision, the RO denied the 
veteran's claim for an increased evaluation for residuals of 
removal of a bone cyst, to include a residual left thigh 
scar.  Thereafter, in an October 2005 rating decision, the RO 
granted a separate, compensable rating for mild chronic 
strain left hip and left thigh (residuals of removal of a 
bone cyst) under Diagnostic Code 5255, effective from 
November 9, 2004.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The Board acknowledges that the section 5103(a) notice was 
sent to the veteran after the RO's decision that is the basis 
for this appeal.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
- and appealed - before the section 5103(a) notice 
requirements were enacted in November 2000.  The Court 
acknowledged in Pelegrini at 120 that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content-
complying notice and proper subsequent VA process.  

The letters from VA dated in February 2003 and August 2003 
complied with the four notice requirements listed above.  
Moreover, to the extent that the veteran was not specifically 
advised to submit any pertinent evidence in his possession by 
these letters, he was given the text of 38 C.F.R. § 3.159 in 
the January 2004 and October 2005 SSOCs.  Consequently, he 
was aware of this provision.

Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. March 3, 2006), held that the notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and 
(5) effective date of the disability.  The Court held that 
upon receipt of an application for a service-connection 
claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  This notice 
must include notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  Id.  In this case, service connection 
for mild chronic strain of the left hip and thigh has already 
been granted by the RO in the October 2005 rating decision, 
and service connection for a left thigh scar was granted by 
the RO in 1979.  Consequently, the claims for service 
connection are substantiated and any defect in the section 
5103(a) notice concerning the elements of a service-
connection claim would be harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses 
a question not addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).   

As for VA's duty to assist a veteran, the veteran's available 
service medical records, VA treatment records, private 
treatment records, and multiple VA examination reports have 
been obtained and associated with the file.  There is no 
indication that relevant (i.e., pertaining to treatment for 
the claimed disability) records exist that have not been 
obtained or attempted to be obtained.  The duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided with multiple VA 
examinations.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Any "error" to the veteran resulting from 
this Board decision does not affect the merits of his claims 
or his substantive rights, for the reasons discussed above, 
and is therefore harmless.  See 38 C.F.R. § 20.1102 (2005).  
There is no reasonable possibility that further assistance to 
the veteran would substantiate his claims.  See 38 C.F.R. 
§ 3.159(d) (2005).


ORDER

Entitlement to an increased evaluation for residuals of 
removal of a bone cyst, left thigh scar, is denied. 

Entitlement to an increased evaluation for residuals of 
removal of a bone cyst, mild chronic strain left hip and left 
thigh, is denied.



REMAND

In the July 2005 Board remand, the RO was specifically 
instructed to issue a statement of the case (SOC), as the 
veteran filed a timely NOD in June 2003 with respect to the 
RO's May 2003 rating decision denying claims for increased 
ratings for chronic anxiety with depression and for tension 
headaches.  See 38 C.F.R. §§ 20.201, 20.302(a) (2005); see 
also Manlincon v. West, 12 Vet. App. 238 (1999).  A review of 
the record subsequent to the July 2005 Board remand shows 
that the RO did not issue a SOC for the aforementioned 
issues.  A remand by the Board confers on the claimant, as a 
matter of law, the right to compliance with the remand 
orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  
Therefore, this is matter must again be remanded so that the 
RO may issue the veteran a SOC for the issues of entitlement 
to increased ratings for chronic anxiety with depression and 
for tension headaches.  

Further, the October 2005 SSOC issued by the RO did not 
include the applicable rating criteria for the issue of 
entitlement to an initial compensable evaluation for 
residuals of removal of a bone cyst, left thigh numbness 
associated with lateral cutaneous nerve.  Consequently, this 
matter must be remanded so that the RO may issue the veteran 
a SSOC for this issue.  See 38 C.F.R. §§ 19.31(b) (2005).  

Accordingly, the case is REMANDED for the following action:

1.  Issue a statement of the case 
concerning the denials of entitlement to 
an increased evaluation for chronic 
anxiety with depression and entitlement 
to an increased evaluation for tension 
headaches by the May 2003 rating 
decision.  The appellant and his 
representative are hereby informed that 
the veteran must submit a timely and 
adequate substantive appeal as to these 
issues in order for the issues to be 
before the Board on appeal.

2.  Readjudicate the issue of entitlement 
to an initial compensable evaluation for 
residuals of removal of a bone cyst, left 
thigh numbness associated with lateral 
cutaneous nerve.  If this claim remains 
denied, issue a SSOC to the veteran and 
his representative, and they should be 
given an opportunity to respond, before 
the case is returned to the Board.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits 
since January 2004.  An appropriate 
period of time should be allowed for 
response. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


